Citation Nr: 1614990	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  08-37 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder as secondary to service-connected left lower fibular fracture residuals with left ankle traumatic arthritis. 

2.  Entitlement to service connection for a left knee disorder as secondary to service-connected left lower fibular fracture residuals with left ankle traumatic arthritis.

3.  Entitlement to service connection for a right ankle disorder as secondary to service-connected left lower fibular fracture residuals with left ankle traumatic arthritis.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues on appeal were previously remanded by the Board in July 2014 to obtain a VA medical opinion.  This was accomplished, and the claims were readjudicated in a November 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

With respect to representation, in January 2016, the Board sent the Veteran a letter in order to clarify representation prior to proceeding with appellate review of his case.  Specifically, the letter noted that the most recent VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in the Veteran's claims file was dated in October 2012 in favor of The American Legion (TAL).  In January 2016, TAL submitted a memorandum stating that it would not act as the Veteran's representative because the VA Form 21-22 had been filed more than 90 days after the appeal was initially certified to the Board in 2010.  However, the 2012 VA Form 21-22 was submitted to VA while the Veteran's appeal was in remand status and was later re-certified to the Board.  The Board notes that TAL's co-signature on the VA Form 21-22 affirmatively indicates that it will represent the Veteran before VA.  The Board's January 2016 letter informed the Veteran that if he did not appoint a new representative with 30 days of the date of the letter, the Board would assume that he wished to continue to have TAL represent him in his appeal.  To date, the Veteran has not responded to the January 2016 letter; as such, TAL is the current representative of record.   


FINDINGS OF FACT

1.  The Veteran has currently diagnosed right and left knee osteoarthritis and a healed right ankle fracture of the medical malleolus with residuals of pain and locking.

2.  The Veteran's bilateral knee and right ankle disorders are not caused or aggravated by the service-connected left leg and left ankle disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder as secondary to service-connected left lower fibular fracture residuals with left ankle traumatic arthritis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  The criteria for service connection for a left knee disorder as secondary to service-connected left lower fibular fracture residuals with left ankle traumatic arthritis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).



3.  The criteria for service connection for a right ankle disorder as secondary to service-connected left lower fibular fracture residuals with left ankle traumatic arthritis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated June 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection (to include secondary service connection), as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA and private treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claims in July 2007, February 2012, and August 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in detail below, the Board finds that the July 2007 and February 2012 V medical opinions are inadequate.  However, the Board finds that the August 2014 VA opinion and findings obtained in this case is adequate.  The VA nexus opinion provided considered all the pertinent evidence of record, cited to relevant medical literature, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of osteoarthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) generally would apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   
Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").



Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





Service Connection Analysis for Right Knee, 
Left Knee, and Right Ankle Disorders

The Veteran contends that his currently diagnosed right knee, left knee, and right ankle disorders are secondary to his service-connected left lower fibular fracture residuals with left ankle traumatic arthritis.  See Veteran's May 2007 statement.  The Veteran has not asserted, and the evidence does not otherwise suggest, that his right knee, left knee, and right ankle disorders are related to service.  As such, the Board will only address whether the Veteran's disorders are caused or aggravated by the service-connected left leg and left ankle disability.  

Initially, the Board finds that the Veteran has currently diagnosed right and left knee osteoarthritis and medial/lateral meniscus tear.  Further, the Veteran has a healed right ankle fracture of the medial malleolus with residuals of pain and locking.  

Upon review of the evidence of record, lay and medical, the Board finds that the Veteran's bilateral knee and right ankle disorders are not caused or aggravated by the service-connected left leg and left ankle disabilities.

The evidence includes an April 2008 VA orthopedic surgery consult note where the Veteran was being treated for left knee pain.  During the evaluation, the Veteran reported that he had problems with his right ankle and stated that he believed that some of the left knee symptoms were due to his ankle problems.  The Board finds that this evidence weighs against the Veteran's claim.  Specifically, the Veteran stated that his nonservice-connected right ankle disorder (as opposed to the service-connected left ankle disability) was the result of some of his left knee symptoms.  

The evidence also includes a letter from Dr. Garcia dated in May 2007.  Dr. Garcia noted that the Veteran's service-connected left ankle disability was causing the left knee to lock up which, at times, caused him to become unstable and fall.  Dr. Garcia also stated that, since the left ankle caused considerable pain while walking, the Veteran would tend to put more weight on the right leg (knee and ankle).  In doing so, the right knee and right ankle were under more stress from the additional weight, causing them to become more unstable and also showing signs of instability of the ankle and knee.  According to Dr. Garcia, this instability caused the Veteran to fracture his right ankle in March 2007 after a fall.  Dr. Garcia then opined that the service-connected left ankle disability was affecting both knees and the right ankle.   

Also in May 2007, Dr. Temkin-Smith provided a letter regarding the Veteran's knees and right ankle disorders.  The Veteran informed Dr. Temkin-Smith that the service-connected left ankle disability was resulting in locking of the left knee and causing him to be unstable.  Further, Dr. Temkin-Smith noted that the left ankle disability was causing the Veteran considerable pain while walking which resulted in more weight being put on the right knee and right ankle.  Similarly to Dr. Garcia, Dr. Temkin-Smith also stated that the Veteran's right knee and right ankle were under stress from additional weight causing them to become unstable and show signs of instability.  In conclusion, Dr. Temkin-Smith opined that the instability in the right ankle and right knee may have caused the Veteran to fracture his right ankle in March 2007.  

The Board finds that the May 2007 medical opinion from Dr. Temkin-Smith, noting that the instability in the right ankle and right knee "may have caused" the Veteran to fracture his right ankle, to be of no probative value as the opinion is speculative and inconclusive.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a physician's statement framed in terms such as "may" or "could" is not probative).

The evidence also includes a July 2007 VA examination.  After reviewing the claims file and examining the Veteran, the examiner listed diagnoses of right ankle status post inversion injury without residual and bilateral knee degenerative arthritis with residual.  He opined that he could not resolve whether the Veteran's bilateral knee and right ankle conditions were caused or aggravated by his service-connected left lower extremity disability without resorting to mere speculation.



The Board finds the July 2007 VA medical opinion to be inadequate, and thus, of no probative value regarding the etiology of the Veteran's bilateral knee and right ankle disorders.  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court of Appeals for Veterans Claims indicated that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  The July 2007 VA examiner did not state precisely what facts could not be determined and did not explain why an opinion could not be rendered.  As such, the July 2007 VA medical opinion weighs neither in favor or against the Veteran's claim.

The Veteran was afforded another VA examination in February 2012.  After reviewing the claims file and examining the Veteran, the examiner listed diagnoses of right ankle status post inversion injury without residual and bilateral knee osteoarthritis.  The examiner then opined that the Veteran's bilateral knee and right ankle disorders were less likely than not related to his service-connected left leg and left ankle disability.  In support of this opinion, the examiner stated that there was no objective medical documentation or clinical evidence that his bilateral knee and right ankle disorders were proximately caused or aggravated by his service-connected left ankle disability.  The examiner indicated that the Veteran's bilateral knee disorders were most likely age-related.  Further, regarding the right ankle, the examiner stated that his ankle disorder was most likely related to a 2007 work-related ankle injury.

As described in the Board's July 2014 remand, the Board finds that the February 2012 VA medical opinion inadequate because it did not address several factors for evaluation of the claims in this appeal.  Although the examiner opined that the Veteran's bilateral knee disorder was neither caused nor aggravated by his service-connected left ankle disability, the rationale in support of this opinion appears to only address causation.  In other words, although it is conceivable that the Veteran's bilateral knee disorders may be a result of his age, an explanation regarding whether the Veteran's knee disorders were aggravated by the service-connected disability was not provided.  Further, regarding the right ankle, the examiner stated that it was most likely due to a work-related injury in 2007.  The examiner did not address whether the work-related injury was a result of instability of the right ankle as a result of his service-connected left ankle disability.  Further, the examiner's opinion regarding the right ankle also did not adequately address aggravation.  As such, the Board finds that the February 2012 VA medical opinion lacks probative value.

Pursuant to the Board's July 2014 remand, the Veteran was afforded another VA examination in August 2014.  The examiner reviewed the claims file and listed diagnoses of right ankle status post inversion injury without residual and bilateral knee osteoarthritis.  The examiner then agreed with the February 2012 VA examiner's opinions that the Veteran's disorders were age related.  The August 2014 VA examiner indicated that he reviewed the May 2007 letters from Dr. Temkin-Smith and Dr. Garcia.  It was explained that Dr. Temkin-Smith's letter spoke only of the possibility of an association between the Veteran's fracture and any knee/ankle instability which may be present.  It did not speak to the probability of such an association, only of its possibility.  Further, the August 2014 VA examiner noted that the commentary by both Dr. Temkin-Smith and Dr. Garcia (particularly the statement that instability caused the fracture) on joint issues as a result of proximal/contralateral joint disability was a result of speculation and was not supported by the preponderance of the medical literature.  The August 2014 VA examiner cited to numerous medical articles that had been reviewed in support of the opinion. 

The Board finds the August 2014 VA medical opinion to be the most probative evidence of record regarding whether the Veteran's bilateral knee and right ankle disorder are secondary to the service-connected left ankle disability.  In regard to whether the Veteran's bilateral knee and right ankle disabilities are caused by the service-connected left ankle disability, the August 2014 VA examiner stated that the Veteran's disorders were age related.  The Board also finds that the August 2014 VA examiner adequately addressed the theory of aggravation.  The VA examiner reviewed the commentary by both Dr. Temkin-Smith and Dr. Garcia.  The examiner also indicated that the relevant medical literature (which was cited and reviewed by the examiner) did not support the conclusion that proximal or contralateral joint instability manifested other joint issues.   

The Board has also considered the Veteran's lay statements purporting to relate his bilateral knee and right ankle disorders to his service-connected left ankle disability.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of osteoarthritis of the knees or residuals of an ankle fracture.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Ostearthritis and residuals of ankle fractures are medically complex disease processes because of their multiple etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's bilateral knee and right ankle disorders are complex medical etiological questions involving internal and unseen system processes unobservable by the Veteran.

The Board has reviewed the remaining evidence of record; however, although it references the Veteran's bilateral knee and right ankle disorders, it does not provide an opinion as to whether the Veteran's disorders are caused or aggravated by to the service-connected left leg and left ankle disability.  Accordingly, the Board finds that the preponderance of the competent and probative evidence of record weighs against the Veteran's claim.  As such, the Board finds that service connection for the bilateral knee and right ankle disorders is not warranted.







							[CONTINUED ON NEXT PAGE]
ORDER

Service connection for a right knee disorder, to include as secondary to service-connected left lower fibular fracture residuals with left ankle traumatic arthritis, is denied. 

Service connection for a left knee disorder, to include as secondary to service-connected left lower fibular fracture residuals with left ankle traumatic arthritis, is denied.

Service connection for a right ankle disorder, to include as secondary to service-connected left lower fibular fracture residuals with left ankle traumatic arthritis, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


